Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (biosensor) without traverse in the reply filed on 2/8/21 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities:  in line 1, the acronyms SH SAW and LOD should be spelled to recite what they stand for [Love Wave Surface Acoustic Wave, and Limits of Detection].  This would make it more clear what the acronyms stand for. Appropriate correction is required.
	Claim 16 is objected to because of the following informalities: “selected by the use of” should be –formed out of—or something similar [see para. 0013 of the specification].  
	Claim 18, line 2, “comprise” should be deleted. 	
	Claim 19, line 3 “before” should be –for--.
	Claim 28, line 6, “analyte” should be –target—(to be consistent with claim 16, line 20, from which it depends.)
	Claim 28, line 9, “analyte” should be –target—(to be consistent with claim 16, line 20, from which it depends.)
	Claim 31, line 3, --that—should be inserted before “is”.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, line 17 recites “highly specific”.
	Claim 16, line 18 recites “high affinity”.
	Claim 16, line 20 recites “high affinity”.
	Claim 16, line 23 recites “rapid”.
These terms “high” and “rapid” are relative terms which thus render the claims indefinite.  The terms "highly specific" or “high affinity” or “rapid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 16, recites “compact” in lines 11 and 14. The term “compact” is a relative term which thus renders the claim indefinite.  The term “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 Claim 16, lines 11-13 recites “a biochemical probe formed in a compact surface array, each biochemical probe having a sensing lane for detection with a LOD of at least clinical threshold values”. Lines 14-18 recites “where a false positive or false negative is eliminated by use of compact layering of antibodies, fragmented Ab, and the use of spacer-molecules in the sensing lane, where the biochemical probe is a protein engineered probe using phage display combinatorial antibody library to utilize in the 
Claim 16, lines 19-23 recites “where the combinatorial antibody library provides antibodies that bind targets with high affinity and specificity cloned antibodies genes in single-chain Fv(scFv) or Fab format for convenient manipulation and with DNA encoding that sequences and permits a functional linkage between target recognition and sequence replication to facilitate rapid screening and identification of polypeptides.” The clause does not make grammatical sense. It appears that the following should be inserted before “cloned”: --wherein the antibodies are derived from--.  
Claim 17 recites in line 2 “rapid”. The term “rapid” is a relative term which thus renders the claim indefinite.  The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 18, line 3, recites “rapid”.  The term “rapid” is a relative term which thus renders the claim indefinite.  The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 line 6 recites “rapid”.  The term “rapid” is a relative term which thus renders the claim indefinite.  The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 26, line 7 recites “rapidly”. The term “rapidly” is a relative term which thus renders the claim indefinite.  The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 26, line 7, recites “premature”. The term “premature” is a relative term which thus renders the claim indefinite.  The term “premature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 27, line 6 recites “closed compaction”. It is unclear, in the claim or specification, as to what Applicant means by “closed compaction”. Clarification is requested.
Claim 27, line 5 recites “the VEGF molecules”. The claim lacks sufficient antecedent basis for this limitation.
Claim 28, line 2 recites “the computing device. The claim lacks sufficient antecedent basis for this limitation.
	The remaining claims are rejected since they depend from one of the rejected claims above.

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3 substrate, a microfluidic chamber integrated with electrodes in which the crystal resonator is disposed, an electronic analog front end interface, and a layering of antibodies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180334697 (from 15/597,090, with overlapping inventor(s)).
US 8,156,814. (D36).
US 10,938,371. (D33).
US 9,821,310.
US 9,608,547.
US 7,762,124. (D33).
US 10,136,816. (D163).
US 20110213225.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641